PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_ANX_02_NA_NA_EN.txt. 14.

15.

16.

85

ANNEX II.

I.—DocumMEN?Ts FILED IN THE COURSE OF THE WRITTEN PROCEEDINGS
A.—On behalf of the Netherlands Government :

. Treaty of May 12th, 1863, regulating the diversion of water from the
River Meuse. .

. Map (scale 1: 400,000) of the canals situated below Maestricht existing in
1863 and of sections of the Albert Canal and its branches, in operation,
projected or in course of construction. ,

. Letter from the Belgian Minister at The Hague to the Netherlands Minis-
ter for For. Aff. (Feb. roth, 1863).

. Exposé des motifs by the Belgian Government to the Chamber of Repre-
sentatives concerning the Treaty concluded between the Netherlands and
Belgium on May 12th, 1863, to regulate the régime for the diversion of
water from the Meuse. |

. Letter from the Permanent Deputation of the Provincial States of Nether-
lands Limburg to the Second Chamber of the States-General (Jan. 22nd,
1861).

. Extracts from the report of M. van Diesen, Engineer, to.the Netherlands
Minister of the Interior (Aug. 24th, 1862) 1.

. Extracts from the report of M. van der Kun, Chief Inspector to the
Waterstaat, to the Netherlands Minister of the Interior (Sept. 2nd, 1862) 1.

. Extracts from the report of M. van Opstall, Engineer, to the Netherlands
Minister of the Interior (June 8th, 1863)1

. Extracts from the report of M. Kümmer, Chief Engineer, to the Belgian
Minister of the Interior (Dec. 26th, 1849) 1.

. Letter from the Netherlands Minister at Brussels to the Minister for For.
Aff. at The Hague (Oct. 3rd, 1862).

. Letter from the Netherlands Minister at Brussels to the Minister for For.
Aff. at The Hague (Oct. 7th, 1862).

. Letter from the Netherlands Minister at Brussels to the Minister for For.
Aff. at The Hague (Oct. roth, 1862).

. Extract from the Exposé des motifs by the Netherlands Government to

the Second Chamber of the States-General, accompanying the draft law

approving certain clauses in the Treaty concluded between the Nether-
lands and Belgium on May 12th, 1863, to regulate the régime for the
diversion of water from the Meuse !.

Extract from the provisional report of the Second Chamber of the States-

General on the draft law approving certain clauses in the Treaty concluded

between the Netherlands and Belgium on May 12th, 1863, to regulate

the régime for the diversion of water from the Meuse?.

Extract from the memorandum by which the Netherlands Government

replied to the provisional report of the Second Chamber of the States-

General concerning the draft law approving certain clauses in the Treaty

concluded between the Netherlands and Belgium on May 12th, 1863, to

regulate the régime for the diversion of water from the Meuse!.

History of the Hocht intake, with the following maps:

(a) Plan of ground between Maestricht and Neerhaeren relating to the
scheme ‘for extending the navigable feeder of the large northern
canal as far as the town of Maestricht (1819).

1 The full text of the documents cited in extracts has also been filed.

II 85
17.

18.

19.

20.

ZI.

22.

23.

33-

34.

35-

A./B. 70.—WATER FROM THE MEUSE 86

(b) Plan of the Meuse below Smeermaes: commune of Lanaeke, Pro-
vince of Limburg (1820).

(c) Situation of the Zuid-Willemsvaart and of the feed-canal (intake)
above chamber-lock No. 19 at Hocht, as recorded in March 1859.

Convention (not ratified) concluded on September 21st, 1861, between the
Netherlands and Belgium, establishing the rules concerning diversions of
water from the Meuse.

Extract from the report of M. van der Kun, Chief Inspector to the Water-
staat, to the Netherlands Minister for. the Interior (Sept. 2nd, 1862).
Belgian proposals annexed to the letter from the Belgian Minister at The
Hague to the Netherlands Minister for For. Aff. (Feb. 19th, 1863, Annex I,
facsimile).

Text of Articles IV and XIV of the last preliminary draft of the Treaty
of 1863, initialled by M. Vanderstichelen, Belgian Minister for Public
Works, and by M. van der Maesen de Sombreff, Netherlands Minister for
For. Aff. (facsimile).

Extract from the Exposé des motifs by the Netherlands Government to
the Second Chamber of the States-General accompanying the draft law
approving certain clauses in the Treaty concluded between the Nether-
lands and Belgium on May 12th, 1863, to regulate the régime for the
diversion of water from the Meuse. |

Extract from the provisional report of the Second Chamber of the States-
General on the draft law approving certain clauses in the Treaty concluded
between the Netherlands and Belgium on May 12th, 1863, to regulate the
régime for the diversion of water from the Meuse.

Extracts from the Minutes of the meetings of June 26th and 27th, 1863,
of the Second Chamber of the States-General.

. Extract from the memorandum by the Netherlands Government replying

to the provisional report of the Second Chamber of the States-General,
concerning the draft law approving certain clauses in the Treaty concluded
between the Netherlands and Belgium on May 12th, 1863, to regulate
the régime for the diversion of water from the Meuse.

. Extracts from the Minutes of the meetings of June 26th and 27th, 1863,

of the Second Chamber of the States-General, and of the meeting of
July 4th, 1863, of the First Chamber of the States-General.

26. Extracts from certain technical manuals showing that water called ‘‘lock-

water’ is included in the quantities of water necessary for the supply of
a canal.

. Time-table of the Neerhaeren Lock.
. Certain observations in reply to the note of the Belgian Administration

on the flow of the Meuse.

. Letter from the Belgian Minister for For. Aff. to the Netherlands Minister

at Brussels (Jan. 22nd, 1912).

. Letter from the Netherlands Minister at Brussels to the Belgian Minister

for For. Aff. (Feb. roth, 1912).

. Letter from the Belgian Minister for For. Aff. to the Netherlands Minister

at Brussels (Feb. 16th, 1914).

. Bijblad 1 & 2 Kamer tot de Nederl.. St. Courant — Handelingen van de

Staten-Generaal, 1862-1863, containing the full text of Nos. 23 and 25
above.

Photostatic reproduction of an extract of the copy of the proposals of
Baron Dujardin, Belgian Minister at The Hague, with marginal notes by
M. van der Maesen de Sombreff, the Netherlands Minister for For. Aff.

Reports on the work of the Navigation Office for the years 1934 and
1935, published by the Belgian Ministry for Public Works.

(For information.) Work entitled: Les Voies navigables en Belgique (ed. of
1842 and 1880).

86
36.

+ &@ D H

ro.

A./B. 70.—WATER FROM THE MEUSE 87

(For information.) Work entitled: A Treatise on Rivers and Canals
(Oxford, 1882), Vol. I, by L. F. Vernon-Harcourt.

B.—On behalf of the Belgian Government :

. History of the Hocht intake (note).

. Text of the Convention and Declaration of January 11th, 1873.

. Note by the Belgian Administration on the flow of the Meuse.

. Note delivered by the Belgian Minister at The Hague to the Netherlands

Minister for For. Aff. (April 28th, 1921).

. Note transmitted on July 29th, 1921, to the Belgian Minister at The

Hague by the Netherlands Minister for For. Aff.

. Instructions sent on March 6th, 1922, by the Belgian Minister for For.

Aff. to the Belgian Minister at The Hague.

. Letter from the Netherlands Minister for For. Aff. to the Belgian Minister

at The Hague (March 13th, 1923).

. Letter from the Belgian Minister for For. Aff. to the Belgian Minister

at The Hague (Sept. 12th, 1923).

. Letter from the Secretary-General of the Belgian Ministry for For. Aff.

to the Netherlands Minister at Brussels (July 30th, 1935).
Letter from the Netherlands Minister at Brussels to the Belgian Minister

for For. Aff. (Feb. 12th, 1906).

Maps and plans:

. Plan of Maestricht and of the waterways directly below.
. Map of the Hasselt Canal {its supply by the Demer).
. Longitudinal and cross sections of the last part oi the Albert Canal.

II.—DocuMENTS FILED IN THE COURSE OF THE ORAL PROCEEDINGS:

A.—On behalf of the Netherlands Government :

. Photograph of the Albert Canal at Viersel.
. “Collection of Treaties and Conventions concluded by the Kingdom of the

Netherlands with foreign Powers from 1813 until our own day”, by E.G.
Lagemans, Vols. II, III and V, containing inter alia:

(a) Table and explanatory note annexed to the Treaty of May 12th,
1863, regulating the régime for the diversion of water from the Meuse
(mentioned in Article IX of the said Treaty). :

(b) Treaty of November 5th, 1842 (cited on p. 10 of the Rejoinder).
(c) Frontier Convention between the Netherlands and Belgium (cited on
p. 4 of the Memorial and p. 22 of the Rejoinder).

(2) Treaty of Separation of April 19th, 1839 (cited on p. 6 of the Mem-

orial). .

(e) Conventions of 1845 and 1850 relating to the Liége-Maestricht lateral
canal.

. “Annals of Public Works of Belgium’’, 1928 and 1933.
. “Bulletin of the Belgian Association of Engineers and Industrialists”, 1930,

1931 and 1933.

. Revue universelle des Mines, de la Métallurgie, des Travaux publics, des

Sciences et des Arts appliqués à l'Industrie. Year Book of the Association
of Engineers qualified at the College at Liége, 1930.

. Work entitled: Le problème de la Meuse, by L. Ardent, 1931.
. Note by the Directorate of the Watevstaat on the supply of the Juliana

Canal (May 16th, 1937). (Text in Dutch, with French transl.)
+ 87
A./B. 70.—WATER FROM THE MEUSE 88

B.—On behalf of the Belgian Government:

mn

. “Belgian Grey Book”. Diplomatic document concerning the revision of
the Treaties of 1839, published at Brussels in 1929. (Document contain-
ing on pp. 11 et sgy. the text of the Belgo-Netherlands Treaties of April 3rd,
1925, and May 22nd, 1926.)

. Report of the official Netherlands Commission appointed by Royal decree
of May 30th, 1921, No. 96, for the purpose of collecting documentation
concerning the national supply of electricity (Verslag der Staatscommissie
ingesteld bij Koninklijk Besiuit van 30 Met 1921, No. 96. Om van
Voorlichting te dienen omtrent de Electriciteits-Voorziening van het Land.—
*s-Gravenhage, Algemeene Landsdrukkerij, 1925).

3. Netherlands Aide-mémoire filed on March 29th, 1934, with the Ministry
for For. Aff. at Brussels.

4. Cuttings from the following newspapers, with French translations :
(1) Limburger Koerier, of Maastricht (Dec. 5th, 1934).
(2) Algemeen Handelsblad, of Amsterdam (Dec. 18th, 1934).
(3) Algemeen Handelsblad, of Amsterdam (Dec. I9th, 1934).
(4) Nieuwe Rotterdamsche Courant (June 8th, 1935; two articles).
(5) Algemeen Handelsblad, of Amsterdam (June 12th, 1935).

5. Summary of conversation of December 17th, 1934, between the Belgian
Minister for For. Aff. and the Netherlands Minister at Brussels.

6. Work entitled: ‘‘Belgo-Netherlands Commission appointed to study the
canalization of the frontier section of the Meuse” (Nederlandsch-Belgische
Commissie ingesteld tot ondersoek van de kanalisatie van de Gemeenschappe-
lijke Maas):

ist Part: Minutes of meetings.
2nd ,, : Report of work of the Commission.

7. Text of statements made in the Belgian Senate at the meeting of Tues-
day, March 16th, 1937, by M. Merlot, Minister for Public Works and for
Reduction of Unemployment, in reply to the speech by M. Nothomb,
Senator.

81. (a) Regulations of May 2oth, 1843, for the execution of Article 9 of the

Treaty of April 19th, 1839, concerning the navigation of the Meuse.

(6) Convention of May 8th, 1851, between Belgium and the Netherlands
for the abolition of tolls on navigation of the frontier section of the
Meuse.

(c) Convention of April 23rd, 1852, between Belgium and the Nether-
lands to regulate the supervision of osier plantations on the banks of
the frontier section of the Meuse.

(4) Convention of December 11th, 1860, regulating police and steam navi-
gation on the part of the Meuse forming the frontier between Belgium
and the Netherlands.

(e) Convention of October 31st, 1885, between Belgium and the Nether-
lands regulating police and navigation for the part of the Meuse
situated on Belgian territory, and amending the International Regula-
tions of May 2oth, 1843, concerning the navigation of the Meuse.

9. Royal decree of October 15th, 1935.
10. Work entitled: De kanalisatie der Maas, by J. Schaepkens van Riempst.

11. (For information.) Work entitled : Voies navigables de la Belgique, published
in 1880.

nv

1 The text of these documents has not been filed; a reference has been
given to Baron Guillaume’s work: Code des Relations conventionnelles entre la
Belgique et les Pays-Bas (1894), which contains the said documents.

88
A./B. 70.—WATER FROM THE MEUSE 89

C.—Documents collected by the Registry on instructions from the Court :

. Treaty of May 12th, 1863, between Belgium and the Netherlands concern-
ing the redemption of the Scheldt tolls. (Text taken from de Martens’

Nouveau Recueil général de Traités, Vol. XVII: 2, p. 230.)

. Treaty of commerce and navigation between the Netherlands and Belgium,
signed at The Hague on May 12th, 1863. (Jd., ibid. p. 249.)

89
